Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electronic device, comprising:
Claim 21: the first and second tracks configured to guide a movement of a respective magnetic shielding element between a shielded position and an engaging position; in the shielded position, the magnetic shielding element decreases a strength of the magnetic field extending outside of the first portion, and in the engaging position, the magnet magnetically engages the magnetically attractable arrangement, including along with the remaining limitations of claim 21.
Claim 28: a track extending within the first portion, the track configured to guide a movement of a the magnetic shielding element between a shielded position and an engaging position so that in the closed position of the electronic device, the magnetic arrangement is in the engaging position, and in the open position of the electronic device, the magnetic arrangement is in the shielded position; and in the shielded position, the magnetic shielding element reduces a strength of the magnetic field extending outside of the first portion, and in the engaging position, the magnet magnetically engages the magnetically attractable arrangement, including along with the remaining limitations of claim 28.

Claim 35: a first track extending within the first portion and a second track extending within the second portion, the first and second tracks configured to guide a movement of a respective magnetic shielding element between a shielded position and an engaging position such that in the shielded position, the magnetic fields of the first and second magnet are restricted substantially within the first and second portion, respectively, and in the engaging position, the first and second magnet magnetically engage each other, including along with the remaining limitations of claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 28, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837